IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LORIN A. CROCE,                               : No. 417 WAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
MARCIA CROCE,                                 :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of May, 2020, the Petition for Allowance of Appeal, Motion

for Leave to File Amended Complaint, and Memorandum of Law in Support are DENIED.